MEMORANDUM **
Martin Rodriguez-Lopez appeals his guilty-plea conviction and 57-month sentence for being a deported alien found within the United States without authorization in violation of 8 U.S.C. § 1326. Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), counsel for Rodriguez-Lopez has filed a brief stating that he finds no grounds for relief, along with a motion to withdraw as counsel of record. Rodriguez-Lopez has filed a pro se supplemental brief.
Our examination of the brief and our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 83, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), disclose no grounds for relief on direct appeal.
Accordingly, counsel’s motion to withdraw is GRANTED and the district court’s judgment is AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.